Citation Nr: 1226663	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the Veteran's claim for additional development in June 2009, January 2011, and February 2012.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2007 and at a hearing before the undersigned Veterans Law Judge in February 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have sleep apnea that is attributable to active service or was caused or made worse by service-connected bilateral deviated septum.


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active service, and sleep apnea is not proximately due to, the result of, or aggravated by service-connected bilateral deviated septum.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2004, May 2008, January 2011, and March 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran contends that he has suffered from sleep apnea since he incurred a nasal fracture in service.  While he acknowledges that he was not clinically diagnosed with sleep apnea until 2000, he and his spouse both contend that he has suffered from the disorder since approximately 1955.  In the alternative, the Veteran maintains that his sleep apnea is related to his service-connected bilateral deviated nasal septum.  

The Veteran's service medical records show that the Veteran was seen for reports of a chronic nasal obstruction related to a nasal injury sustained while boxing in January 1955.  He was noted to have a bilateral dislocated septum with obstruction.  Septal reconstruction was recommended.  The records do not show any reports related to obstructive sleep apnea including snoring or breathing symptoms.  The Veteran's December 1955 separation examination shows a normal clinical evaluation of the Veteran's nose and sinuses.

At a March 1958 VA examination, the Veteran was noted to have undergone a submucous resection with less than 10 percent obstruction of the nasal passages and very slight deviation of the nasal septum.

The Veteran submitted various statements during the course of the appeal.  The Veteran indicates that he believes that his sleep apnea is either due to his nasal fracture in service or has been aggravated by his service-connected deviated nasal septum.  He reported a long history of breathing problems and snoring dating back to his time in service.

The Veteran submitted statements from various friends including  J. H., J. B., and W. T., which indicate that the Veteran's snoring has been a topic of discussion amongst friends since the late 1970s and the Veteran has suffered from snoring and breathing problems since the early 1970s and 1980s.  The Veteran's spouse indicated that she was dating the Veteran in 1957 and he has suffered from snoring and breathing issues since that time.  She noted that the Veteran underwent a nasal surgery to correct a service-related injury to his nose in January 1958 and continued to suffer from snoring and breathing problems since that time.  

The Veteran also submitted several internet articles and medical treatises from medical journals and sleep disorder textbooks which indicate that a nasal obstruction increases upstream airway resistance and increases the effects of the increased downstream negative pressure; daytime nasal obstruction is an independent risk factor for obstructive sleep apnea; the exact cause of obstructive sleep apnea is unclear; allergic rhinitis is a common cause of nasal obstruction; and deviated septum is a risk factor associated with snoring.  

In a January 2005 letter, R. Cates, M.D., indicated that a review of relevant medical literature indicates that there is no indisputable evidence of a causal link between sleep apnea and nasal obstruction and nasal obstruction is not recognized as a definite risk factor.  Dr. Cates concluded that there is not a preponderance of the evidence to suggest a causal link between nasal obstruction and sleep apnea.  However, there is reasonably strong evidence to suggest aggravating effects of nasal obstruction upon underlying obstructive sleep apnea leading to the worsening of the condition and the subsequent comorbid conditions.  Dr. Cates submitted a second statement in November 2005 and indicated that a new book in sleep medicine (Principles and Practices of Sleep Medicine) came out in its fourth edition and had numerous excerpts and discussions about nasal obstruction and the pathophysiologic aspects of that condition.  Dr. Cates stated that the book clearly related nasal obstruction to a decrease in intraluminal pressures in the pharynx and hypopharynx.  Dr. Cates indicated that this would create an increase in the obstructive aspect of obstructive sleep apnea and probably worsen the condition.  Dr. Cates concluded that the Veteran's assertion may be correct in that there may be a plausible connection between his longstanding history of nasal obstruction and his development of obstructive sleep apnea.  

At a July 2006 VA examination, the Veteran was noted to have sustained a nasal fracture during service in 1954 and underwent a nasal septoplasty after service in 1958.  The Veteran reported a long history of sleep problems and a diagnosis of sleep apnea in 2000.  Following a physical examination and review of the claims file, the examiner diagnosed the Veteran with moderate obstructive sleep apnea and evidence of only mild nasal septal deviation with approximately 40 percent nasal obstruction on the right and no nasal obstruction on the left.  The examiner noted Dr. Cates' letter of November 2005, and stated that the proffered opinion would not constitute a legal opinion and would be considered speculative at best.  He concluded that current literature does not support causation between obstructive sleep apnea and nasal obstruction.  Further, there was only minimal obstruction at the time of the examination.  The examiner opined that the Veteran's obstructive sleep apnea is not due to or secondary to service-connected deviated nasal septum and there is no nexus between the Veteran's active service and obstructive sleep apnea because a review of the service medical records reveals no symptoms of sleep apnea.  An addendum opinion from the Medical Director of the Dallas VA Medical Center (VAMC) Sleep Medicine Clinic indicates that although epidemiology has shown associations between many disorders and obstructive sleep apnea, there has been no credible evidence of causality nor that treatment of obstructive sleep apnea will reverse or prevent other medical disorders.  He concluded that the time frame of the Veteran's nasal septum problem fifty years ago and obstructive sleep apnea was also specious and he saw no connection.  

At a hearing before a Decision Review Officer in February 2007, the Veteran testified that he was diagnosed with sleep apnea in March 2000.  His wife testified that the symptoms of the Veteran's breathing disorder had been going on since they married almost forty-nine years prior to the hearing.  

A January 2007 statement from B. T. Woodson, M.D., shows that he was unable to make any medical opinion without consultation.  In a May 2007 letter, Dr. Woodson included the results of a physical examination and recitation of the Veteran's pertinent medical history.  Dr. Woodson diagnosed the Veteran with a history of obstructive sleep apnea, hypersomnolence and nasal obstruction, daytime hypersomnolence, and multiple medical comorbidities potentially affected by or related to sleep apnea.  Dr. Woodson indicated that he was unable to easily identify the structural abnormality causing the Veteran's nasal obstruction.  Dr. Woodson noted that the Veteran's septum was not displaced and the turbinates congested well and were not particularly enlarged.  Dr. Woodson opined that the etiology of the Veteran's sleep apnea was uncertain.  However, he stated that the Veteran demonstrated quite marked and severe hypopharyngeal airway narrowing and obstruction.  Dr. Woodson concluded that based on his prior research and experience, the hypopharyngeal area was almost certainly contributing to both apnea and possible airflow limitation that is causing problems even without apnea.

At an August 2008 VA examination, the Veteran was diagnosed with nasal septal deviation, allergic rhinitis, and obstructive sleep apnea.  The examiner opined that with regard to obstructive sleep apnea, he concurred with the opinion of the July 2006 VA examiner that there was no causation present between the Veteran's service-connected deviation of the nasal septum and his obstructive sleep apnea.  The examiner was unable to find any associated complication or chronic conditions associated with the Veteran's service-connected deviated nasal septum.  

At a hearing before a Veterans Law Judge in February 2009, the Veteran testified that he was diagnosed with sleep apnea in 2000 but suffered from the symptoms of sleep apnea well before the diagnosis.  The Veteran indicated that his physicians believe that his deviated septum aggravated his sleep apnea which was shown by the fact that his sleep apnea started out as a mild case and was now severe. 

At a February 2011 VA examination, following a review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with a history of acquired nasal deformity, a history of allergic rhinitis, and a history of obstructive sleep apnea.  The examiner had previously examined the Veteran in July 2006 and August 2008.  The examiner noted that a physical examination with fiberoptic nasal endoscope revealed 0 percent nasal obstruction on both nasal cavities and the examiner concluded that there was no evidence of significant nasal obstruction present on the date of the examination.  The examiner indicated that Dr. Cates opinion that there may be a plausible connection Veteran's longstanding history of nasal obstruction and his development of sleep apnea does not represent a medical opinion and is speculative in nature.  The examiner indicated that there was no credible evidence that would compel him to change his previous opinions.  The examiner stated that although previous examinations of the Veteran showed evidence of mucosal edema caused by allergic rhinitis, there was no significant mucosal edema present at the time of the examination.  The examiner also noted that the Veteran's recurrent nasal obstruction relates primarily to seasonal allergic rhinitis which is an inflammatory issue whereas the Veteran's nasal fracture relates to an anatomic issue and the two issues are not interrelated.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was a result of his in-service nasal fracture or any other aspect of the Veteran's service.  The examiner noted that current medical literature would not support causation between the two.  The examiner also opined that it was less likely than not that the Veteran's currently diagnosed sleep apnea was caused by his service-connected bilateral deviated nasal septum.  The examiner reported that current medical literature did not support that nexus and the issues were not interrelated.  Finally, the examiner opined that it was less likely than not that the Veteran's currently diagnosed sleep apnea had been aggravated (permanently worsened beyond its normal progression) by his service-connected bilateral deviated nasal septum.  The rationale for the conclusion was that the Veteran's septum was not significantly deviated and medical literature did not support a nexus between sleep apnea and service-connected bilateral deviated septum even if one were present.  

At an April 2012 VA examination, a VA examiner reviewed the claims file and conflicting medical opinions of record and, following a physical examination of the Veteran opined that it was less likely than not that the Veteran's currently diagnosed sleep apnea was a result of his in-service nasal fracture or any other aspect of the Veteran's service and it was less likely than not that the Veteran's currently diagnosed sleep apnea was caused or aggravated by his service-connected bilateral deviated nasal septum.  The rationale for the opinion was that the Veteran's nasal fracture in service was repaired with good results and showed less than 10 percent nasal obstruction on both sides following surgery according to the 1958 VA examination report.  The examiner acknowledged the Veteran's report of snoring symptoms and apneic spells for years which were believed to be symptoms of his sleep apnea which went undiagnosed until 2000.  The examiner found that there was general ignorance about sleep apnea and its symptoms even among the medical community.  However, because the surgical repair in 1958 was excellent and showed no significant nasal obstruction, the etiology of the Veteran's sleep apnea was coming from elsewhere.  The examiner noted that the true cause of the problem was the discovery of severe hyopharyngeal airway narrowing and obstruction.  The examiner stated that the Veteran's nasal septum was not deviated at the time of the February 2011 VA examination and concurred with those findings at the time of his examination of the Veteran.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for sleep apnea on a direct or secondary basis.

The Board acknowledges that the Veteran, his spouse, and other lay individuals are competent to report that the Veteran suffered from symptoms of sleep apnea including snoring and breathing problems in service and has continued to experience those symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's and his spouse's realm of personal knowledge whether the Veteran first developed sleep apnea symptoms during service, and has continued to experience those symptoms since service.  It is also within the realm of the Veteran's friends' personal knowledge if they personally witnessed his snoring and breathing issues.  Consequently, the Board finds that the Veteran's, his spouse, and his friends' reports that the Veteran has continued to suffer from symptoms of sleep apnea since service are credible.

However, the Veteran's opinion is insufficient to provide the requisite etiology of sleep apnea because such matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his sleep apnea being related to his active service or to a service-connected bilateral deviated septum are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.

The Board has considered the articles and medical treatises submitted by the Veteran.  However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the excerpts which have been submitted by the Veteran are general in nature and do not specifically relate to the facts and circumstances surrounding his particular case.  Thus, the Board finds that these excerpts are not probative regarding the etiology of the Veteran's sleep apnea.  

The Board acknowledges the findings of Dr. Cates who cited to medical literature and found that there may be a plausible connection between the Veteran's longstanding history of nasal obstruction and his development of obstructive sleep apnea.  The Board finds that Dr. Cates' findings with respect to the etiology of the Veteran's sleep apnea are speculative in nature because they only opine that there may be a connection between obstructive sleep apnea and a service-connected bilateral deviated septum, and are thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Such findings fail to provide a definite causal connection between the Veteran's sleep apnea and his service or any service-connected disability.  Moreover, Dr. Cates also indicated that a review of relevant medical literature indicates that there is no indisputable evidence of a causal link between sleep apnea and nasal obstruction and as such nasal obstruction is not recognized as a definite risk factor.  

The Board finds the VA examinations performed in July 2006, August 2008, February 2011, and April 2012 to be more probative as to the etiology of the Veteran's current sleep apnea.  The examiners reviewed the entire claims file, provided a rationale to support the opinions, and considered relevant medical literature and the conflicting medical opinions from Dr. Cates.  The examiners concluded that the Veteran's sleep apnea was less likely than not related to service or caused or aggravated by his service-connected bilateral deviated septum.  Additionally, multiple VA examiners and Dr. Woodson found that there was no evidence of a septal deviation and Dr. Woodson concluded that severe hypopharyngeal airway narrowing and obstruction almost certainly contributed to both apnea and possible airflow limitation.  The most recent VA examiner also concluded that the Veteran's sleep apnea was caused by severe hypopharyngeal airway narrowing.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that sleep apnea is etiologically linked to the Veteran's active service or to a service-connected disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


